Title: To John Adams from William Tudor, 6 September 1776
From: Tudor, William
To: Adams, John


     
      Dr Sir
      New York 6th. Sepr. 76
     
     I am exceedingly concerned to find that the New Articles of War, though passed, are not to take Place yet. The infamous Desertions, the Shameless Ravages, and seditious Speeches and mutinous Behaviour which prevail throughout your Army, call in the loudest Language for a Reform. With the present Articles, the military Government, without making Soldiers, is breeding Highwaymen and Robbers. As to the Militia that are here, they are only an armed Rabble. And indeed all Troops who are without Discipline are such. To inlist an army, without that Severity of Government which will alone make Soldiers, is to collect Numbers only to be slaughtered. But it is not enough that we have Severity in the Government. Officers and Men must make a Business of fighting, and the latter pursue it as a Livelihood. I hope in God that the Short Inlistment of the present Army may not prove our Destruction. This is certain that if Congress does not raise an Army for 3 Years or during the Contest, all the best Officers in the Service will quit it. There is even at this very critical Juncture a most scandalous Relaxation in the Discipline in most of the Continental Regiments. And the Reason is, that the Time of Inlistment is almost expired, and the Officers think that if they shew any Severity, the Men will not again inlist. Had we been so wise as to have engaged the Men at first in the Service during the War, we should now have had an Army to have met British Troops on an equal footing. Now—the Disparity is so great, I fear an Attack will be a Defeat. As to having Recourse to a Militia, it is a most wretched Subterfuge, it is worse than Nothing, because it is taking Men who might be useful at home, and bringing and supporting them at a vast Expence in a Scene where they are useless. For Experience has demonstrated they will not stand Fire. They may defend their own Farms and Houses, but a Militia will not fight from home. Men Must be gradually train’d to War, and learn to fight as they learn any Thing else.
     If You would have an Army to depend upon, You must inlist them for three Years at least, and to engage them so long a handsome Bounty must be offered. Each Regiment should have a Man of Sense and Honor to command it, a spirited and indefatigable Major and Adjutant, and each Company two good Sargents at least. It is the Non commissioned Officers chiefly who train and make British Soldiers what they are. The Officers are inquiring whether Congress don’t mean to have an Army next Year. If they do—surely it is Time to set about inlisting one. Many People imagine if the Army here is defeated, America is conquered. I am of a very different Opinion; I think a sound Beating will be of Service to Us, and we at Length learn to beat Britons, as the Russians did the Swedes, though I hope not at so dear a Rate. We much want General Officers. And I know of no Officer more essential in the Formation of an Army than the Adjutant General. He ought to be completely vers’d in the Routine of military Duty: thoroughly acquainted with the Details and Arrangement of an Army; sensible, prompt and indefatigable, well skill’d in military Science, and an old Soldier. Such a Man Congress might have employ’d, but they did not, and the Brigade Majors and Adjutants who are Young and look up to an Adjutant General for Directions feel the Want. The Loss of General Gates is Universally acknowleged throughout the Army.
     The Character you have drawn of a General Officer may perhaps have been exhibited by, a Turenne, Eugene, Marborough or Saxe, but no Country can boast such a one now. We have an exceeding good Commander in Chief, who though he may approach nearer the Character of Fabius than of Hannibal, is not wanting in Intrepidity or the truest Patriotism; I pity his Situation and wish him more able Counsellors and spirited Assistants.
     Let me earnestly (through You) intreat Congress to forward the New Articles that we may check the dayly Villainies which now escape Punishment, or next to it, from the Lenity of the present Set. Be Assured Sir that our Men have in a great Measure lost that Virtue which first engaged them to fight, their Enthusiasm is fast wearing off, and they are sinking into an Army of Mercenaries. And as they are not to be restrained by a Sense of Honour or of Duty, pray make them governable by a Fear of Punishment. I am very sincerely yours
     
      Pray write me, Dear Sir, as often as You can. I will return the Favour. And endeavour in future to atone for my past Neglect. The Removal of the Post Office 30 miles from York, will disappoint me of Conveyance that Way.
     
    